Title: To Alexander Hamilton from John F. Hamtramck, 11 October 1799
From: Hamtramck, John F.
To: Hamilton, Alexander


          
            Sir
            Fort Fayette (Pittsburgh) Octr 11. 1799—
          
          I have the honor to acknowledge your Letter of the 27 of September with a Copy of the Laws and regulations respecting the Army—
          When I came to this place, I found the Guard House crowded with Deserters, and it was but yesterday that I had it in my power to assemble a General Court Martial—the sentence of five of them has come within the limits of my authority, but that of Cornelius McMahan is enclosed for the Presidents decision—the Crime of the unfortunate man was of a similar nature to the others, but this being a Man of less character and the Court judging it necessary to make an example have pronounced on him the sentence of death—
          The Orders for the reduction of Michilimackanac were sent to Detroit the next day after I recd your Orders, by two different routes one by Sanduskey and the other via Cincinnati. if either of them arrives before the 20th. of this Month, the movement may be compleated, but Vessells seldom go after that time—
          I have the pleasure to inform you that Capt Miller the Officer Commanding at Cincinnati; informs me that the Indian boundary Line is compleated without any difficulty—
          Since writing the above I have recd a Letter from the Assistt. Adjutant General of the 26 Augt. enclosing a General Order of the same date. also an other Letter of the 3d of September enclosing a General Order of the 29th of May to which due attention shall be paid—
          All Communication will cease from this place by the way of Detroit the Lake to Detroit or Fort Wayne—after the latter end of this Month, it will have to be made by way of Cincinnati to which place I shall go the begining of Next Month
          I have the honer to be Sir with very great Respect your Most Obedient Sert
          
            J F. Hamtramck
          
          Maj. Gen. Hamilten
        